DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2014/0099852) in view of Kamarajugadda et al. (2017/0189669).
 	Guo et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire (110) including one or more carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer (120) coating the carbon nanotube wire, wherein a proportion of a sectional area of the insulating coating layer in a radial direction with respect to a sectional area of the carbon nanotube wire in the radial direction is greater than 1.5 ([0029] wire diameter = 250 µm = 0.25 mm => wire area = 0.049 mm2; [0048], insulation thickness = 100 µm = 0.1 mm => insulation diameter = 0.1+0.1+0.25 = 0.45 mm2 => insulation area = 0.159 mm2, therefore the proportion of the sectional area of the insulating coating layer in the radial direction with respect to the sectional area of the carbon nanotube wire in the radial direction is 0.159/0.049 = 3.24), wherein the sectional area of the carbon nanotube wire in the radial direction is equal to or greater than 0.031 mm2, wherein the sectional area of the insulating coating layer in the radial direction is equal to or greater than 0.049 mm2, and wherein the coated carbon nanotube electric wire does not comprise a metal wire (re claims 1-6).
 	Guo et al. does not disclose the q value.  As disclosed (see application's publication, [0048]-[0050]) and claimed, the q value relates to diameter of the carbon nanotube.  Paragraph [0036] of application's publication disclose the carbon nanotube (11a) having a diameter between 1.0 nm and 5.0 nm.  Kamarajugadda et al. discloses a carbon nanotube wire comprising carbon nanotubes, each having a diameter between 1.0 nm and 5.0 nm ([0038]).  It would have been obvious to one skilled in the art to modify the carbon nanotube of Guo et al. to have the diameter taught by Kamarajugadda et al. to meet the required physical and electrical properties of the wire and the q value thereof.

4.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Kamarajugadda et al. and Hashimoto et al. (9905338).
 	Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire including one or more carbon nanotube aggregates each configured of a plurality of carbon nanotubes ([0077]); and an insulating coating layer coating the wire, wherein the sectional area of the carbon nanotube wire in the radial direction is equal to or greater than 0.031 mm2 ([0073] wire diameter = 3 mm => wire area = 7.07 mm2), and wherein the coated carbon nanotube electric wire does not comprise a metal wire (re claims 1 and 7). 
 	Koziol et al. does not disclose the q value, a proportion of a sectional area of the insulating coating layer in a radial direction with respect to a sectional area of the carbon nanotube wire in the radial direction is greater than 1.5, and the sectional area of the insulating coating layer in the radial direction being greater than 0.049 mm2 (re claim 1).
	As disclosed (see application's publication, [0048]-[0050]) and claimed, the q value relates to diameter of the carbon nanotube.  Paragraph [0036] of application's publication disclose the carbon nanotube (11a) having a diameter between 1.0 nm and 5.0 nm.  Kamarajugadda et al. discloses a carbon nanotube wire comprising carbon nanotubes, each having a diameter between 1.0 nm and 5.0 nm ([0038]).  It would have been obvious to one skilled in the art to modify the carbon nanotube of Guo et al. to have the diameter taught by Kamarajugadda et al. to meet the required physical and electrical properties of the wire and the q value thereof.
 	Hashimoto et al. discloses an electric wire comprising an insulated wire (4) which is comprised of an insulating coating layer (6) having a sectional area in the radial direction of 12.56 mm2 (col. 4, lines 20-21, outside diameter of layer 6 = 4.0 mm => area of layer 6 = 12.56 mm2).  
 	It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with the sectional area taught by Hashimoto et al. to meet the specific use of the resulting wire, thicker layer further protecting the conductor.
 	It noted that in the modified wire of Koziol et al., the proportion being greater than 1.5.  Specifically, Koziol et al. discloses the wire having a diameter of 3 mm => the wire sectional area = 7.07 mm2.  Hashimoto et al. teaches insulating layer 6 having a diameter of 4.0 mm => sectional area of layer 6 = 12.56 mm2.  Accordingly, the proportion in modified wire of Koziol et al. is 12.56/7.07 = 1.78.

5.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Patel (2018/0057359).
 	Guo et al., as modified, discloses the invention substantially as claimed including the material configuring the insulating coating layer (120) being PTFE ([0049]).  As disclosed in the application's specification (application's publication, [0054]) PTFE has a Young's modulus, YM, of 0.4 GPa.
 	Guo et al. does not disclose the proportion of YM of the insulating coating layer with respect to the YM of the carbon nanotube wire being between 0.00001 and 0.5 or between 0.0005 and 0.1.
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).
 	It would have been obvious to one skilled in the art to use carbon nanotubes having a YM of 270-950 GPa for the carbon nanotubes of Guo et al. to meet the specific use of the resulting wire, such as required strength, since carbon nanotubes possess a YM of 270-950 GPa is known in the art as taught by Patel. 
 	It is noted that the modified wire of Guo et al. has a proportion of the YM of the material configuring the insulating coating layer with respect to the YM of the carbon nanotube wire being between 0.0005 and 0.1 (0.4/270 = 0.0015).

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Dumee et al. discloses a carbon nanotube wire (yarn) having angle as claimed in claim 10 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Guo et al. to meet the required physical and electrical properties of the same.

7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Niwada et al. (JP 2011-108492).
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 70% (machine English translation, [0036], 90%).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Guo et al. with a thickness deviation rate of greater than 70% as taught by Niwada et al. to meet the specific use of the resulting wire.

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that if Guo and Kamarajugadda were combined, only a carbon nanotube wire with one or more metal wires as essential components could or would be obtained.  Examiner would disagree.  Guo does not disclose the coated carbon nanotube electric wire comprising a metal wire.  Guo, paragraph [0028], discloses that "carbon nanotube structure 110 can also include a support wire", but the "support wire can also be a nonmetallic wire."  Accordingly, Guo does NOT disclose the coated carbon nanotube electric wire comprising a metal wire.  Kamarajugadda is relied upon only to support the position of choosing a suitable diameter for the carbon nanotube to meet the specific use of the resulting wire; therefore, having the metal wire in the coated wire would not prevent Kamarajugadda to be combined with Guo.
 	Regarding the combination of Koziol and Kamarajugadda, the above response with respect to the combination of Guo and Kamarajugadda is equally applied herein.  
 	Regarding the Hashimoto reference, applicant argues that Koziol cannot be combine with Hashimoto because Koziol teaches a coated carbon nanotube wire, not including a metal wire; while Hashimoto teaches a coated wire comprising a metal wire, not having carbon nanotubes.  Examiner would disagree.  First, Koziol and Hashimoto both teach coated electric wire.  Second, Hashimoto is relied upon only to support the position of choosing a suitable sectional area for the insulation coating layer to meet the specific use of the resulting wire, not relying on the metal wire.
 	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847